 21-10249-mg       Doc 40     Filed 02/24/21 Entered 02/24/21 14:28:10           Main Document
                                           Pg 1 of 4


Stephen E. Hessler, P.C.                             Thomas M. Farrell (admitted pro hac vice)
Chad J. Husnick, P.C.                                K. Elizabeth Sieg (admitted pro hac vice)
Jennifer Levy (admitted pro hac vice)                Joseph Florczak (admitted pro hac vice)
AnnElyse Scarlett Gains                              MCGUIREWOODS LLP
KIRKLAND & ELLIS LLP                                 800 East Canal Street
KIRKLAND & ELLIS INTERNATIONAL LLP                   Richmond, Virginia 23219
601 Lexington Avenue                                 Telephone: (804) 775-1000
New York, New York 10022
Telephone:      (212) 446-4800                       Co-Counsel for Navient Solutions, LLC
Facsimile:      (212) 446-4900

Co-Counsel for Navient Solutions, LLC



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                    )
 In re                                              )       Chapter 11
                                                    )
                                                    )
 NAVIENT SOLUTIONS, LLC,                            )       Case No. 21-10249 (MG)
                                                    )
                        Putative Debtor.            )
                                                    )

              AGENDA FOR FEBRUARY 25, 2021 TELEPHONIC HEARING

 Time and Date of Hearing:       February 25, 2021, at 10:00 a.m. (prevailing Eastern Time)

 Telephonic Only Hearing:        In accordance with General Order M-543 (“General Order M-543”),
                                 dated March 20, 2020, the Hearing will only be conducted
                                 telephonically. Any parties wishing to participate in the Hearing must
                                 make arrangements through CourtSolutions LLC. Instructions to
                                 register for CourtSolutions LLC are attached to General Order M-543.
                                 Please register with Court Solutions at www.court-solutions.com.
 Copies of Motions:              A copy of each pleading can be viewed on the Court’s website at
                                 http://www.nysb.uscourts.gov).
21-10249-mg   Doc 40    Filed 02/24/21 Entered 02/24/21 14:28:10            Main Document
                                     Pg 2 of 4



I.   CONTESTED MATTERS GOING FORWARD:

     1.   Expedited Motion to Dismiss. Expedited Motion to Dismiss Involuntary Petition
          and Request for Damages [Docket No. 14].

          Objection Deadline: February 22, 2021, at 12:00 p.m. (prevailing Eastern Time)
          for all interested parties. As reflected at Docket No. 36, the objection deadline for
          petitioners’ counsel was extended through February 23, 2021 at 5:00 a.m.
          (prevailing Eastern Time).

          Objections and Responses Received:

                 No objections were received or filed on the docket.

                 Joinder in Involuntary Case Pursuant to 11 U.S.C. 303(c) and Rule 1003(b)
                 of the Federal Bankruptcy Rules [Docket No. 35].

                 First Motion for Adjournment to Protect the Statutory Rights of the
                 Unsecured Creditors Against the Alleged Debtor [Docket No. 37].

                         i.      Letter to Judge Glenn in Response to Public Interest Capital,
                                 LLC's Adjournment Request [Docket No. 39].

          Petitioners’ Pleadings:

                 Involuntary Petition [Docket No. 1].

                 Amended Involuntary Petition [Docket No. 2].

                 Declaration of Austin C. Smith [Docket No. 3].

                 Summons to Debtor in Involuntary Case [Docket No. 5].

                 Petitioners’     Letter         Requesting         Summary         Judgment
                 [Docket No. 17].

                 Petitioners’ Letter Amended Letter Requesting Summary Judgment
                 [Docket No. 22].

                         i.      Declaration of Austin C. Smith [Docket No. 23].

                         ii.     Order Denying Letter Requests [Docket No. 24].

                 Letter Requesting Five Hour Extension [Docket No. 30]

                         i.      Memorandum Endorsed So Ordered Letter [Docket No. 31].

                 Letter Filed Requesting 12-hour Extension [Docket No. 32].
21-10249-mg   Doc 40    Filed 02/24/21 Entered 02/24/21 14:28:10            Main Document
                                     Pg 3 of 4



                         i.      Memorandum Endorsed So Ordered Letter [Docket No. 33].

                         ii.     Amended Letter Filed Requesting 24-hour Extension
                                 [Docket No. 34].

                         iii.    Memorandum Endorsed So Ordered Letter (Re Docket
                                 No. 34) [Docket No. 36].

          Putative Debtors’ Pleadings and Related Documents:

                 Corporate Ownership Statement [Docket No. 13].

                 Navient Solutions, LLC’s Motion to Shorten the Notice Period with Respect
                 to Navient Solutions, LLC’s Expedited Motion to Dismiss Involuntary
                 Petition and Request for Damages [Docket No. 15].

                 Declaration of Stephen E. Hessler, P.C. in Support of the Expedited Motion
                 to Dismiss Involuntary Petition and Request for Damages [Docket No. 16].

                 Order Shortening the Notice Period with Respect to Navient Solutions,
                 LLC’s Expedited Motion to Dismiss Involuntary Petition and Request for
                 Damages [Docket No. 18].

                 Order Shortening the Notice Period with Respect to Navient Solutions,
                 LLC’s Expedited Motion to Dismiss Involuntary Petition and Request for
                 Damages [Docket No. 19].

                 Notice of Hearing on the Expedited Motion to Dismiss Involuntary Petition
                 and Request for Damages to be Held on February 25, 2021 Hearing
                 [Docket No. 20].

                 Certificate of Service (Re Docket Nos. 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16,
                 19, 20) [Docket No. 28].

                 Declaration of Stephen E. Hessler in Support of the Expedited Motion to
                 Dismiss Involuntary Petition and Request for Damages [Docket No. 29].

                 Certificate of Service (re Docket No. 29) [Docket No. 38].


          Status: This matter is going forward.



                       [Remainder of page intentionally left blank]
      21-10249-mg     Doc 40    Filed 02/24/21 Entered 02/24/21 14:28:10      Main Document
                                             Pg 4 of 4



Dated: February 24, 2021

/s/ Stephen E. Hessler
Stephen E. Hessler, as President of Stephen E.   Thomas M. Farrell (admitted pro hac vice)
Hessler P.C., partner of Kirkland & Ellis LLP    K. Elizabeth Sieg (admitted pro hac vice)
Chad J. Husnick, P.C.                            Joseph Florczak (admitted pro hac vice)
Jennifer Levy (admitted pro hac vice)            MCGUIREWOODS LLP
AnnElyse Scarlett Gains                          800 East Canal Street
KIRKLAND & ELLIS LLP                             Richmond, Virginia 23219
KIRKLAND & ELLIS INTERNATIONAL LLP               Telephone: (804) 775-1000
601 Lexington Avenue                             Email: tfarrell@mcguirewoods.com
New York, New York 10022                         Email: bsieg@mcguirewoods.com
Telephone:     (212) 446-4800                    Email: jflorczak@mcguirewoods.com
Facsimile:     (212) 446-4900
Email:         stephen.hessler@kirkland.com
Email:         chad.husnick@kirkland.com         Co-Counsel for Navient Solutions, LLC
Email:         jennifer.levy@kirkland.com
Email:         annelyse.gains@kirkland.com

Co-Counsel for Navient Solutions, LLC
